I am in doubt about the accuracy of the conclusion reached by the Presiding Judge with reference to the question of ownership. I am inclined to think the proof of ownership sufficient. I concur in the reversal, however, for the reason that the issue of guilt or innocence was quite closely drawn in the evidence, and the scale may have been turned against appellant by the introduction, over his objection, of the transaction with reference to automobile tires discussed in the latter part of the opinion. This evidence, I think, was inadmissible; at most it was merely a suspicious circumstance tending to connect appellant with the transaction which was not shown to be criminal and which even under the broad rules obtaining with reference to attacking the character of an accused who enters a plea for suspended sentence was, in my opinion, not admissible.
                         June 28, 1918.